DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 January 2021 has been entered. 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iggulden (U.S. Patent Application Publication 2007/0248314) in view of Blair et al. (U.S. Patent Application Publication 2003/0165084).
Regarding claim 1, Iggulden discloses a method comprising: receiving, from a computing device, a command requesting to fast-forward or rewind through a video content stream, that is being played back by the computing device at a first playback speed, to cause playback during a time duration at a second playback speed that is faster than the first playback speed (Figs. 1-3; paragraph [0009] – a viewer-controlled input is provided so that a portion of a video segment being skipped can be viewed at a normal rate of play starting at the beginning of the portion that the viewer wishes to see – once that portion of the video segment has been played at normal speed, the video playback device automatically switches to a predetermined mode of operation; paragraph [0017] – a single commercial cluster comprising commercials C1, C2, and C3 is shown in Fig. 1; paragraph [0018] – when a video ; sending, to the computing device and based on the command, at least a portion of the video content stream to cause playback at the second playback speed during the time duration (Figs. 1-3; paragraph [0009] – a viewer-controlled input is provided so that a portion of a video segment being skipped can be viewed at a normal rate of play starting at the beginning of the portion that the viewer wishes to see – once that portion of the video segment has been played at normal speed, the video playback device automatically switches to a predetermined mode of operation; paragraph [0017] – a single commercial cluster comprising commercials C1, C2, and C3 is shown in Fig. 1; paragraph [0018] – when a video event corresponding to the beginning of the commercial C1 is detected, the device automatically enters a forward scanning mode – the device remains in the forward scanning mode until a video ; selecting a third playback speed, wherein the third playback speed is slower than the second playback speed (paragraph [0021] – an audio signal may be sampled from the scanned segment and presented to the viewer if desired – at a 10x scan rate, a typical thirty second commercial is scanned past in three seconds – during this time, a three second sample of the commercial’s audio signal may be presented – this could be the first or last three second of audio or could be a sample centered about the highest audio amplitude – more sophisticated sampling criteria may be employed to select an audio sample most likely to convey meaningful information – the audio sample may cover a longer period of time than the scan time of the commercial and be correspondingly compressed – for example, a four and a half or six second sample could be used and played back at one and a half or two times normal speed, respectively – pitch correction may be employed to improve comprehension of the time-compressed audio); and sending, to the computing device and based on the command, audio associated with the video content stream to cause playback of the audio at the third playback speed during the time duration (paragraph [0021] – an audio signal may be sampled from the scanned segment and presented to the viewer if desired – at a 10x scan rate, a typical thirty second commercial is scanned past in three seconds – during this time, a three second sample of the commercial’s audio signal may be presented – this could be the first or last three second of audio or could be a sample centered about the highest audio amplitude – more sophisticated sampling criteria may be employed to select an audio sample most likely to convey meaningful information – the audio sample may cover a longer period of time than the scan time of the commercial and be correspondingly compressed – for example, a four and a half or six second sample could be used and played back at one and a half or two times normal speed, respectively – pitch correction may be employed to improve comprehension of the time-compressed audio).  However, Iggulden fails to disclose selecting a third playback speed based on the second playback speed.
Referring to the Blair et al. reference, Blair et al. discloses a method comprising: a command requesting to fast-forward or rewind through a video content stream, sending, to the computing device and based on the command, audio associated with the video content stream to cause playback of the audio at a third playback speed during the time duration, wherein the third playback speed is selected based on the second playback speed of the video (paragraph [0008] – a method and apparatus for improved .
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had selected a third playback speed for the audio based on the second playback speed of the video as disclosed by Blair et al. in the method disclosed by Iggulden in order to playback the audio at a speed that is understandable by the viewer.
2, Iggulden in view of Blair et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the third playback speed adjusts a pitch associated with the audio to enable the audio to be played back during the time duration (Iggulden: paragraph [0021] – an audio signal may be sampled from the scanned segment and presented to the viewer if desired – at a 10x scan rate, a typical thirty second commercial is scanned past in three seconds – during this time, a three second sample of the commercial’s audio signal may be presented – this could be the first or last three second of audio or could be a sample centered about the highest audio amplitude – more sophisticated sampling criteria may be employed to select an audio sample most likely to convey meaningful information – the audio sample may cover a longer period of time than the scan time of the commercial and be correspondingly compressed – for example, a four and a half or six second sample could be used and played back at one and a half or two times normal speed, respectively – pitch correction may be employed to improve comprehension of the time-compressed audio).
Regarding claim 3, Iggulden in view of Blair et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the third playback speed adjusts a rate associated with the audio to enable the audio to be played back during the time duration (Iggulden: paragraph [0021] – an audio signal may be sampled from the scanned segment and presented to the viewer if desired – at a 10x scan rate, a typical thirty second commercial is scanned past in three seconds – during this time, a three second .
Regarding claim 4, Iggulden in view of Blair et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the third playback speed plays back the audio at a normal playback speed during the time duration (Iggulden: paragraph [0021] – an audio signal may be sampled from the scanned segment and presented to the viewer if desired – at a 10x scan rate, a typical thirty second commercial is scanned past in three seconds – during this time, a three second sample of the commercial’s audio signal may be presented – this could be the first or last three second of audio or could be a sample centered about the highest audio amplitude – more sophisticated sampling criteria may be employed to select an audio sample most likely to convey meaningful information – the audio sample may cover a longer period of time than the scan time of the commercial and be correspondingly compressed – for example, a four and a half or six second sample could be used and played back at one and a half or two times normal speed, respectively – .
Regarding claim 5, Iggulden in view of Blair et al. discloses all of the limitations as previously discussed with respect to claim 1 including that the method further comprises: sending, to the computing device, a second portion of the video content stream to cause playback of the video content stream at the third playback speed to enable playback of the portion and the second portion during the time duration (Iggulden: Figs. 1-3; paragraph [0009] – a viewer-controlled input is provided so that a portion of a video segment being skipped can be viewed at a normal rate of play starting at the beginning of the portion that the viewer wishes to see – once that portion of the video segment has been played at normal speed, the video playback device automatically switches to a predetermined mode of operation; paragraph [0017] – a single commercial cluster comprising commercials C1, C2, and C3 is shown in Fig. 1; paragraph [0018] – when a video event corresponding to the beginning of the commercial C1 is detected, the device automatically enters a forward scanning mode – the device remains in the forward scanning mode until a video event corresponding to the end of commercial C3 and the beginning of program segment P2 is detected – the device then returns to the normal play mode; paragraph [0021] – an audio signal may be sampled from the scanned segment and presented to the viewer if desired – at a 10x scan rate, a typical thirty second commercial is scanned past in three seconds – during this time, a three second sample of the commercial’s audio signal may be presented – this could be the .
Regarding claim 6, Iggulden in view of Blair et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the portion comprises advertising video content, and wherein the audio comprises advertising audio content (Iggulden: Figs. 1-3; paragraph [0009] – a viewer-controlled input is provided so that a portion of a video segment being skipped can be viewed at a normal rate of play starting at the beginning of the portion that the viewer wishes to see – once that portion of the video segment has been played at normal speed, the video playback device automatically .
Regarding claim 7, Iggulden in view of Blair et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the video content stream comprises information indicating a start of a segment associated with an advertisement and indicating the time duration (Iggulden: Figs. 1-3; paragraph [0009] – a viewer-controlled input is provided so that a portion of a video segment being skipped can be viewed at a normal rate of play starting at the beginning of the portion that the viewer wishes to see – once that portion of the video segment has been played at normal speed, the video playback device automatically switches to a predetermined mode of operation; paragraph [0017] – a single commercial cluster comprising commercials C1, C2, and C3 is shown in Fig. 1; paragraph [0018] – when a video event corresponding to the beginning of the commercial C1 is detected, the device automatically enters a forward scanning mode – the device remains in the forward scanning mode until a video event corresponding to the end of commercial C3 and the beginning of program segment P2 is detected – the device then returns to the normal play mode; paragraph [0021] – an audio signal may be sampled from the scanned segment and presented to the viewer if desired – at a 10x scan rate, a typical thirty second commercial is scanned past in three seconds – during this time, a three second sample of the commercial’s audio signal may be presented – this could be the first or last three second of .
Regarding claim 8, Iggulden discloses a device comprising: one or more processors (Figs. 1-3; paragraph [0018] - DVR); and memory storing instructions that, when executed by the one or more processors, cause the device to: receive, from a computing device, a command requesting to fast-forward or rewind through a video content stream, that is being played back by the computing device at a first playback speed, to cause playback during a time duration at a second playback speed that is faster than the first playback speed (Figs. 1-3; paragraph [0009] – a viewer-controlled input is provided so that a portion of a video segment being skipped can be viewed at a ; send, to the computing device and based on the command, at least a portion of the video content stream to cause playback at the second playback speed during the time duration (Figs. 1-3; paragraph [0009] – a viewer-controlled input is provided so that a portion of a video segment being skipped can be viewed at a normal rate of play starting at the beginning of the portion that the viewer wishes to see – once that portion of the video segment has been played at normal speed, the video playback device ; select a third playback speed, wherein the third playback speed is slower than the second playback speed (paragraph [0021] – an audio signal may be sampled from the scanned segment and presented to the viewer if desired – at a 10x scan rate, a typical thirty second commercial is scanned past in three seconds – during this time, a three second sample of the commercial’s audio signal may be presented – this could be the first or last three second of audio or could be a sample centered about the highest audio amplitude – more sophisticated sampling criteria may be employed to select an audio sample most likely to convey meaningful information – the audio sample may cover a longer period of ; and send, to the computing device and based on the command, audio associated with the video content stream to cause playback of the audio at the third playback speed during the time duration (paragraph [0021] – an audio signal may be sampled from the scanned segment and presented to the viewer if desired – at a 10x scan rate, a typical thirty second commercial is scanned past in three seconds – during this time, a three second sample of the commercial’s audio signal may be presented – this could be the first or last three second of audio or could be a sample centered about the highest audio amplitude – more sophisticated sampling criteria may be employed to select an audio sample most likely to convey meaningful information – the audio sample may cover a longer period of time than the scan time of the commercial and be correspondingly compressed – for example, a four and a half or six second sample could be used and played back at one and a half or two times normal speed, respectively – pitch correction may be employed to improve comprehension of the time-compressed audio).  However, Iggulden fails to disclose selecting a third playback speed based on the second playback speed.
Referring to the Blair et al. reference, Blair et al. discloses a device comprising: a command requesting to fast-forward or rewind through a video content stream, sending, to the computing device and based on the command, audio associated with the video content stream to cause playback of the audio at a third playback speed during the time duration, wherein the third playback speed is selected based on the second playback speed of the video (paragraph [0008] – a method and apparatus for improved playback of audio programming during video trick modes – the trick mode can provide a playback speed that is faster or slower than normal 1x play speed; paragraph [0009] – for fast trick modes, the decoder can drop selected ones of the audio samples at a rate approximately corresponding to a selected trick mode video playback speed of the video presentation – a digital-to-analog converter can subsequently generate an audio playback signal corresponding only to a remaining set of the audio samples – the audio samples can be dropped at an average rate of approximately (n-1) of every n samples, where n is equal to the selected trick mode playback speed relative to a normal playback speed – in order to compensate for the dropped audio samples, the DSP can transform the audio samples, which are in the time domain, to their frequency domain equivalent and preferably frequency scale the playback audio pitch by a factor of approximately 1/n – additionally, the amplitude of the audio samples can be scaled by a factor of approximately 1/n – subsequent to amplitude and frequency scaling the frequency domain audio samples, the DSP can transform the scaled frequency domain audio samples into their corresponding time domain equivalent for playback; paragraph [0010] – slow speed trick modes).

Regarding claim 9, Iggulden in view of Blair et al. discloses all of the limitations as previously discussed with respect to claim 8 including that wherein the third playback speed adjusts a pitch associated with the audio to enable the audio to be played back during the time duration (Iggulden: paragraph [0021] – an audio signal may be sampled from the scanned segment and presented to the viewer if desired – at a 10x scan rate, a typical thirty second commercial is scanned past in three seconds – during this time, a three second sample of the commercial’s audio signal may be presented – this could be the first or last three second of audio or could be a sample centered about the highest audio amplitude – more sophisticated sampling criteria may be employed to select an audio sample most likely to convey meaningful information – the audio sample may cover a longer period of time than the scan time of the commercial and be correspondingly compressed – for example, a four and a half or six second sample could be used and played back at one and a half or two times normal speed, respectively – pitch correction may be employed to improve comprehension of the time-compressed audio).
Regarding claim 10, Iggulden in view of Blair et al. discloses all of the limitations as previously discussed with respect to claim 8 including that wherein the third playback speed adjusts a rate associated with the audio to enable the audio to be played back during the time duration (Iggulden: paragraph [0021] – an audio signal may be sampled from the scanned segment and presented to the viewer if desired – at a 10x scan rate, a typical thirty second commercial is scanned past in three seconds – during this time, a three second sample of the commercial’s audio signal may be presented – this could be the first or last three second of audio or could be a sample centered about the highest audio amplitude – more sophisticated sampling criteria may be employed to select an audio sample most likely to convey meaningful information – the audio sample may cover a longer period of time than the scan time of the commercial and be correspondingly compressed – for example, a four and a half or six second sample could be used and played back at one and a half or two times normal speed, respectively – pitch correction may be employed to improve comprehension of the time-compressed audio).
Regarding claim 11, Iggulden in view of Blair et al. discloses all of the limitations as previously discussed with respect to claim 8 including that wherein the third playback speed plays back the audio at a normal playback speed during the time duration (Iggulden: paragraph [0021] – an audio signal may be sampled from the scanned segment and presented to the viewer if desired – at a 10x scan rate, a typical thirty second commercial is scanned past in three seconds – during this time, a three second sample of the commercial’s audio signal may be presented – this could be the first or last three second of audio or could be a sample centered about the highest audio amplitude – more .
Regarding claim 12, Iggulden in view of Blair et al. discloses all of the limitations as previously discussed with respect to claim 8 including that wherein the instructions, when executed by the one or more processors, further cause the device to: sending, to the computing device, a second portion of the video content stream to cause playback of the video content stream at the third playback speed to enable playback of the portion and the second portion during the time duration (Iggulden: Figs. 1-3; paragraph [0009] – a viewer-controlled input is provided so that a portion of a video segment being skipped can be viewed at a normal rate of play starting at the beginning of the portion that the viewer wishes to see – once that portion of the video segment has been played at normal speed, the video playback device automatically switches to a predetermined mode of operation; paragraph [0017] – a single commercial cluster comprising commercials C1, C2, and C3 is shown in Fig. 1; paragraph [0018] – when a video event corresponding to the beginning of the commercial C1 is detected, the device automatically enters a forward scanning mode – the device remains in the forward scanning mode until a video event .
Regarding claim 13, Iggulden in view of Blair et al. discloses all of the limitations as previously discussed with respect to claim 8 including that wherein the portion comprises advertising video content, and wherein the audio comprises advertising audio content (Iggulden: Figs. 1-3; paragraph [0009] – a viewer-controlled input is provided so that a portion of a video segment being skipped can be viewed at a normal rate of play starting at the beginning of the portion that the viewer wishes to see – once that portion of the video segment has been played at normal speed, the video playback device automatically switches to a predetermined mode of operation; paragraph [0017] – a single commercial cluster comprising commercials C1, C2, and C3 is shown in Fig. 1; paragraph [0018] – when a video event corresponding to the beginning of the commercial C1 is detected, the device automatically enters a forward scanning mode – the device remains in the forward scanning mode until a video event corresponding to the end of commercial C3 and the beginning of program segment P2 is detected – the device then returns to the normal play mode; paragraph [0021] – an audio signal may be sampled from the scanned segment and presented to the viewer if desired – at a 10x scan rate, a typical thirty second commercial is scanned past in three seconds – during this time, a three second sample of the commercial’s audio signal may be presented – this could be the first or last three second of audio or could be a sample centered about the highest audio amplitude – more sophisticated sampling criteria may be employed to select an audio sample most likely to convey meaningful information – the audio sample may cover a longer period of time than the scan time of the commercial and be correspondingly compressed – for example, a four and a half or six second sample could be used and played back at one and a half or two .
Regarding claim 14, Iggulden in view of Blair et al. discloses all of the limitations as previously discussed with respect to claim 8 including that wherein the video content stream comprises information indicating a start of a segment associated with an advertisement and indicating the time duration (Iggulden: Figs. 1-3; paragraph [0009] – a viewer-controlled input is provided so that a portion of a video segment being skipped can be viewed at a normal rate of play starting at the beginning of the portion that the viewer wishes to see – once that portion of the video segment has been played at normal speed, the video playback device automatically switches to a predetermined mode of operation; paragraph [0017] – a single commercial cluster comprising commercials C1, C2, and C3 is shown in Fig. 1; paragraph [0018] – when a video event corresponding to the beginning of the commercial C1 is detected, the device automatically enters a forward scanning mode – the device remains in the forward scanning mode until a video event corresponding to the end of .
Regarding claim 15, Iggulden discloses a non-transitory computer-readable storage medium storing computer-readable instructions that, when executed by a processor (Figs. 1-3; paragraph [0018] - DVR), cause: receiving, from a computing device, a command requesting to fast-forward or rewind through a video content stream, that is being played back by the computing device at a first playback speed, to cause playback during a time duration at a second playback speed that is faster than the first playback speed (Figs. 1-3; paragraph [0009] – a viewer-controlled input is provided so that a portion of a video segment being skipped can be viewed at a normal rate of play starting at the beginning of the portion that the viewer wishes to see – once that portion of the video segment has been played at normal speed, the video playback device automatically switches to a predetermined mode of operation; paragraph [0017] – a single commercial cluster comprising commercials C1, C2, and C3 is shown in Fig. 1; paragraph [0018] – when a video event corresponding to the beginning of the commercial C1 is detected, the device automatically enters a forward scanning mode – the device remains in the forward scanning mode until a video event corresponding to the end of commercial C3 and the beginning of program segment P2 is detected – the device then returns to the normal play mode; paragraph [0023] – as commercials are played in the forward scanning mode, the viewer, upon seeing a commercial of interest, may press the REVIEW button on the remote control – upon receiving the command, the playback device searches for the video event corresponding to the commercial playing at the time the command was received and begins normal play at the beginning of the commercial, in this case C2 – at the end of commercial C2, the device returns to the forward scanning mode for presentation of commercial C3); sending, to the computing device and based on the command, at least a portion of the video content stream to cause playback at the second playback speed during the time duration (Figs. 1-3; paragraph [0009] – a viewer-controlled input is provided so that a portion of a video segment being skipped can be viewed at a normal rate of play starting at the beginning of the portion that the viewer wishes to see – once that portion of the video segment has been played at normal speed, the video playback device automatically switches to a predetermined mode of operation; paragraph [0017] – a single commercial cluster comprising commercials C1, C2, and C3 is shown in Fig. 1; paragraph [0018] – when a video event corresponding to the beginning of the commercial C1 is detected, the device automatically enters a forward scanning mode – the device remains in the forward scanning mode until a video event corresponding to the end of commercial C3 and the beginning of program segment P2 is detected – the device then returns to the normal play mode; paragraph [0023] – as commercials are played in the forward scanning mode, the viewer, upon seeing a commercial of interest, may press the REVIEW button on the remote control – upon receiving the command, the playback device searches for the video event corresponding to the commercial playing at the time the command was received and begins normal play at the beginning of the commercial, in this case C2 – at the end of commercial C2, the device returns to the forward scanning mode for presentation of commercial C3); selecting a third playback speed, wherein the third playback speed is slower than the second playback speed (paragraph [0021] – an audio signal may be sampled from the scanned segment and presented to the viewer if desired – at a 10x scan ; and sending, to the computing device and based on the command, audio associated with the video content stream to cause playback of the audio at a third playback speed during the time duration (paragraph [0021] – an audio signal may be sampled from the scanned segment and presented to the viewer if desired – at a 10x scan rate, a typical thirty second commercial is scanned past in three seconds – during this time, a three second sample of the commercial’s audio signal may be presented – this could be the first or last three second of audio or could be a sample centered about the highest audio amplitude – more sophisticated sampling criteria may be employed to select an audio sample most likely to convey meaningful information – the audio sample may cover a longer period of time than the scan time of the commercial and be correspondingly compressed – for example, a four and a half or six second sample could be used and played back at one and a half or two times normal speed, respectively – .  However, Iggulden fails to disclose selecting a third playback speed based on the second playback speed.
Referring to the Blair et al. reference, Blair et al. discloses a method comprising: a command requesting to fast-forward or rewind through a video content stream, sending, to the computing device and based on the command, audio associated with the video content stream to cause playback of the audio at a third playback speed during the time duration, wherein the third playback speed is selected based on the second playback speed of the video (paragraph [0008] – a method and apparatus for improved playback of audio programming during video trick modes – the trick mode can provide a playback speed that is faster or slower than normal 1x play speed; paragraph [0009] – for fast trick modes, the decoder can drop selected ones of the audio samples at a rate approximately corresponding to a selected trick mode video playback speed of the video presentation – a digital-to-analog converter can subsequently generate an audio playback signal corresponding only to a remaining set of the audio samples – the audio samples can be dropped at an average rate of approximately (n-1) of every n samples, where n is equal to the selected trick mode playback speed relative to a normal playback speed – in order to compensate for the dropped audio samples, the DSP can transform the audio samples, which are in the time domain, to their frequency domain equivalent and preferably frequency scale the playback audio pitch by a factor of approximately 1/n – additionally, the amplitude of the audio samples can .
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had selected a third playback speed for the audio based on the second playback speed of the video as disclosed by Blair et al. in the method disclosed by Iggulden in order to playback the audio at a speed that is understandable by the viewer.
Regarding claim 16, Iggulden in view of Blair et al. discloses all of the limitations as previously discussed with respect to claim 15 including that wherein the third playback speed adjusts a pitch associated with the audio to enable the audio to be played back during the time duration (Iggulden: paragraph [0021] – an audio signal may be sampled from the scanned segment and presented to the viewer if desired – at a 10x scan rate, a typical thirty second commercial is scanned past in three seconds – during this time, a three second sample of the commercial’s audio signal may be presented – this could be the first or last three second of audio or could be a sample centered about the highest audio amplitude – more sophisticated sampling criteria may be employed to select an audio sample most likely to convey meaningful information – the audio sample may cover a longer period of time than the scan time of the commercial and be correspondingly compressed – for example, a four and a half or six second sample could be used and played back at one and a half or two .
Regarding claim 17, Iggulden in view of Blair et al. discloses all of the limitations as previously discussed with respect to claim 15 including that wherein the third playback speed adjusts a rate associated with the audio to enable the audio to be played back during the time duration (Iggulden: paragraph [0021] – an audio signal may be sampled from the scanned segment and presented to the viewer if desired – at a 10x scan rate, a typical thirty second commercial is scanned past in three seconds – during this time, a three second sample of the commercial’s audio signal may be presented – this could be the first or last three second of audio or could be a sample centered about the highest audio amplitude – more sophisticated sampling criteria may be employed to select an audio sample most likely to convey meaningful information – the audio sample may cover a longer period of time than the scan time of the commercial and be correspondingly compressed – for example, a four and a half or six second sample could be used and played back at one and a half or two times normal speed, respectively – pitch correction may be employed to improve comprehension of the time-compressed audio).
Regarding claim 18, Iggulden in view of Blair et al. discloses all of the limitations as previously discussed with respect to claim 15 including that wherein the third playback speed plays back the audio at a normal playback speed during the time duration (Iggulden: paragraph [0021] – an audio signal may be sampled from the scanned segment and presented to the .
Regarding claim 19, Iggulden in view of Blair et al. discloses all of the limitations as previously discussed with respect to claim 15 including that wherein the computer-readable instructions, when executed, further cause: sending, to the computing device, a second portion of the video content stream to cause playback of the video content stream at the third playback speed to enable playback of the portion and the second portion during the time duration (Iggulden: Figs. 1-3; paragraph [0009] – a viewer-controlled input is provided so that a portion of a video segment being skipped can be viewed at a normal rate of play starting at the beginning of the portion that the viewer wishes to see – once that portion of the video segment has been played at normal speed, the video playback device automatically switches to a predetermined mode of operation; paragraph [0017] – a single commercial .
Regarding claim 20, Iggulden in view of Blair et al. discloses all of the limitations as previously discussed with respect to claim 15 including that wherein the portion comprises advertising video content, and wherein the audio comprises advertising audio content (Iggulden: Figs. 1-3; paragraph [0009] – a viewer-controlled input is provided so that a portion of a video segment being skipped can be viewed at a normal rate of play starting at the beginning of the portion that the viewer wishes to see – once that portion of the video segment has been played at normal speed, the video playback device automatically switches to a predetermined mode of operation; paragraph [0017] – a single commercial cluster comprising commercials C1, C2, and C3 is shown in Fig. 1; paragraph [0018] – when a video event corresponding to the beginning of the commercial C1 is detected, the device automatically enters a forward scanning mode – the device remains in the forward scanning mode until a video event corresponding to the end of commercial C3 and the beginning of program segment P2 is detected – the device then returns to the normal play mode; paragraph [0021] – an audio signal may be sampled from the scanned segment and presented to the viewer if desired – at a 10x scan rate, a typical thirty second commercial is scanned past in three seconds – during this time, a three second sample of the commercial’s audio signal may be presented – this could be the first or last three second of audio or could be a sample centered about the highest audio amplitude – more sophisticated sampling criteria may be employed .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vosseller (U.S. Patent 7,849,487) discloses in Fig. 3 a video example 302(2) that broadcasts audio 318 at review speed adjustment marker 304(2) for duration 306 to provide a viewer with a discernable audio broadcast.  A five second audio segment 314 broadcast during a five second time duration 306 will communicate a message to the viewer where otherwise no viewer-discernable message would be communicated. In this implementation, an audio segment can  (col. 6, lines 33-46).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368.  The examiner can normally be reached on Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
February 13, 2021